DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the phrase “an opening configured to measure radiant heat of the support substrate” on lines 8-7 is confusing, since an opening, in itself, is not an active element capable of performing a complex function; thus it is not clear how the claimed opening is configured to monitor heat. However, the specifications and applicant’s drawings show the opening allows for another element to monitor heat.  
For purposes of examination, the Examiner has interpreted the phrase to mean -- an opening configured to allow measure of radiant heat of the support substrate –.

Claims 2-4 are rejected as they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Olsson Mark (US 8172434 B1, hereinafter, “Olsson").

Regarding claim 1, Olsson teaches a vehicle lamp (through-hull LED illumination system 300, see figures 1-3) comprising: 
a light emitting source (LED array 106); 
a support substrate (PCB component 104) configured to support the light emitting source (106s); 
a heat sink (heat sink 108) configured to support the support substrate (104) and dissipate heat (see col 5, lines 6-9) from the light emitting source (106s); and 
a light controller (LED driver boards 302) configured to control light (see col 6, lines 7-11) from the light emitting source (106), wherein the heat sink (108) includes an 

Regarding claim 5, Olsson teaches method for inspecting a vehicle lamp (through-hull LED illumination system 300, see figures 1-3), the vehicle lamp (300) including a light emitting source (106s); 
a support substrate (104) configured to support the light emitting source (106s); 
a heat sink (108) configured to support the support substrate (104) and dissipate heat (see col 5, lines 6-9) from the light emitting source (106s); and 
a light controller (302) configured to control light (see col 6, lines 7-11) from the light emitting source (106), and the inspection method comprising measuring radiant heat (via thermal sensor 304) of the support substrate (104) through an opening (see recesses formed in the heat sink 108) provided at the heat sink (108).

Regarding claim 6, Olsson teaches an apparatus (LED driver boards 302 and thermal sensor 304, see figures 1-3) for inspecting a vehicle lamp (through-hull LED illumination system 300), the vehicle lamp (300) including a light emitting source (106s); 
a support substrate (104) configured to support the light emitting source (106s); 
a heat sink (108) configured to support the support substrate (104) and dissipate heat (see col 5, lines 6-9) from the light emitting source (106s); and 
a light controller (302) configured to control light (see col 6, lines 7-11) from the light emitting source (106s), and the inspection apparatus (302, 304) comprising a radiant temperature sensor (304) that measures radiant heat (from 106s) of the support .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson.

Regarding claim 3, Olsson does not teach wherein the opening is provided such that a part of the support substrate is exposed behind the vehicle lamp.
However, one of ordinary skill would have considered having extending the depth of the opening as a through opening instead of closed opening so that the thermal sensor reaches directly to the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to expose the support substrate, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as closer proximity between thermal sensor and substrate, and thus provide more accurate thermal readings.
  
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson in view of Bae (US 20110025211 A1, hereinafter, “Bae”).

Regarding claim 2, Olsson teaches wherein the heat sink (108) has a first portion (portion about 106s) and a second portion (portion about recess for 304), the light emitting source (160) is arranged on the first portion (portion about 106), and the opening (recess for 304) is provided at the second portion (portion about recess for 304).
Regarding the phrase “ a configuration in which a plate is bent”, the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Olsson does not teach wherein the heat sink has a configuration in which a plate is bent so as to have a first portion and a second portion that is bent at a predetermined angle with respect to the first portion.
Bae teaches a device (LED lighting device, see figure 5) in the same field of endeavor having (see ¶ 12). 
 wherein the heat sink (fixing plate 65) has a configuration in which a plate is bent (65) so as to have a first portion (outer portion of 65) and a second portion (inner portion of 65) that is bent at a predetermined angle (note angles of outer portion vs inner portion) with respect to the first portion (inner portion of 65).
It would have been an obvious matter of design choice to bend the heatsink of Olsson as taught by Bae, since the applicant has not disclosed that bending the heatsink solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the heatsink bent. In this case, selecting a given bent angle would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as providing a more omnidirectional lighting.

Regarding claim 4, Olsson does not teach wherein the opening is provided such that a part of the support substrate is exposed behind the vehicle lamp.
However, one of ordinary skill would have considered having extending the depth of the opening as a through opening instead of closed opening so that the thermal sensor reaches directly to the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to expose the support substrate, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as closer proximity between thermal sensor and substrate, and thus provide more accurate thermal readings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875